


Exhibit 10.1


AMENDED AND RESTATED
THOMPSON CREEK METALS COMPANY INC.
2010 LONG-TERM INCENTIVE PLAN


Effective May 13, 2014


1. PURPOSES. The purposes of the Amended and Restated Thompson Creek Metals
Company Inc. 2010 Long-Term Incentive Plan (the "Plan") are to (a) provide an
equity-based incentive to certain individuals who are responsible for the
long-term success of Thompson Creek Metals Company Inc. (the "Company") and its
Subsidiaries; (b) encourage such persons to remain in the service of the
Company; and (c) align the financial objectives of those individuals with those
of the Company's shareholders. These objectives will be effected through the
granting of Options, SARs, Restricted Shares, Restricted Share Units,
Performance Share Units, and other Awards. The Plan is also intended to qualify
certain compensation awarded under the Plan for tax deductibility under Code
Section 162(m) to the extent deemed appropriate by the Administrator.
2. DEFINITIONS. For purposes of the Plan, the following terms are defined as set
forth below, in addition to such terms defined in Section 1 above:
(a) "Administrator" means the Compensation Committee of the Board or any
successor committee with responsibility for employee compensation; provided,
however, that, unless otherwise determined by the Board, the Administrator shall
consist solely of two or more directors, each of whom shall be (i) a
"non-employee director" within the meaning of Rule 16b-3 under the Exchange Act,
and (ii) an "outside director" as defined under Code Section 162(m).
(b) "Affiliate" means any entity that, directly or indirectly, is in control of,
is controlled by, or is under common control with, the Company. For purposes of
this definition, the terms "control", "controlled by" and "under common control
with" mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of an entity, whether through
the ownership of voting securities, by contract or otherwise.
(c) "Award" means any Option, SAR, Restricted Share, Restricted Share Unit,
Performance Share Unit, or Share granted as a bonus or in lieu of another Award
granted to a Participant under the Plan.
(d) "Award Date" means the date upon which an Award is made to a Participant
under the Plan, although, in the case of any Award for which the Exercise Price,
Fair Market Value, or other applicable value is determined with reference to the
average weighted Share price or Share price over a particular measurement
period, the Award shall not be treated as granted and subject to applicable
securities law or securities exchange reporting until the applicable value is
determined.
(e) "Award Agreement" means the written agreement between the Company and a
Participant that evidences and sets out the terms and conditions of an Award.
(f) “Blackout Period” means a period in which the trading of Shares or other
securities of the Company is restricted under the Company's Insider Trading and
Corporate Communications Policy or other policy of the Company then in effect.
(g) "Board" means the Company's Board of Directors.
(h) "Cause" shall have the meaning specified in the Participant's employment,
consulting or advisory contract with the Company or its Subsidiaries. In the
absence of such definition, "Cause" occurs if the Participant:
(i) engages in conduct which is detrimental to the reputation of the Company or
any of its Affiliates in any material respect; or
(ii) has committed an act of fraud or material dishonesty in connection with his
or her employment or service to the Company or its Affiliates; or
(iii) has committed a material violation of applicable securities legislation;
or
(iv) materially breaches duties under his or her employment or other service
agreement, including violation of any provision of the Company's Code of
Conduct, which includes the Code of Ethics and Business Practices, Standards of
Conduct, Environment, Health and Safety Policy, Insider Trading, Confidentiality
and Disclosure Policy, Antitrust Guidelines, Whistleblower Policy, and all other
Company and Subsidiary policies and procedures and including such amendments as
may occur from time to time; or
(v) otherwise engages in conduct that is deemed to constitute cause under common
law.
The Participant shall be considered to have been discharged for Cause if the
Company or a Subsidiary determines,

1

--------------------------------------------------------------------------------




within thirty (30) days after the Participant's resignation, that discharge for
Cause was warranted.
(i) "Change of Control" means the occurrence of any one or more of the following
events:
(i) less than fifty percent (50%) of the Board being composed of Continuing
Directors;
(ii) any Person, entity or group of Persons or entities acting jointly or in
concert (an "Acquiror") acquires or acquires control (including, without
limitation, the right to vote or direct the voting) of Voting Securities of the
Company which, when added to the Voting Securities owned of record or
beneficially by the Acquiror or which the Acquiror has the right to vote or in
respect of which the Acquiror has the right to direct the voting, would entitle
the Acquiror and/or associates and/or affiliates of the Acquiror (as such terms
are defined in the Securities Act) to cast or to direct the casting of thirty
percent (30%) or more of the votes attached to all of the Company's outstanding
Voting Securities which may be cast to elect directors of the Company or the
successor corporation (regardless of whether a meeting has been called to elect
directors);
(iii) there is consummated a merger or consolidation of the Company, other than
(A) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into Voting
Securities of the surviving entity or any parent thereof) more than 50% of the
combined outstanding Voting Securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or consolidation
or (B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person is or becomes the beneficial
owner, directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such Person or any securities acquired
directly from the Company or its Affiliates) representing 30% or more of the
combined outstanding Voting Securities of the Company; or
(iv) the Company shall sell or otherwise transfer, including by way of the grant
of a leasehold interest or joint venture interest (or one or more Subsidiaries
of the Company shall sell or otherwise transfer, including without limitation by
way of the grant of a leasehold interest or joint venture interest) property or
assets
(1) aggregating more than fifty percent (50%) of the consolidated assets
(measured by either book value or fair market value) of the Company and its
Subsidiaries as of the end of the most recently completed financial year of the
Company, or
(2) which during the most recently completed financial year of the Company
generated, or during the then current financial year of the Company are expected
to generate, more than fifty percent (50%) of the consolidated operating income
or cash flow of the Company and its Subsidiaries, to any other Person or Persons
(other than one or more Affiliates of the Company), in which case the Change of
Control shall be deemed to occur on the date of transfer of the assets
representing one U.S. dollar (US$1) more than fifty percent (50%) of the
consolidated assets in the case of clause (1) or fifty percent (50%) of the
consolidated operating income or cash flow in the case of clause (2), as the
case may be.
For the purposes of the foregoing, "Voting Securities" means Shares and any
other shares entitled to vote for the election of directors and shall include
any security, whether or not issued by the Company, which are not shares
entitled to vote for the election of directors but are convertible into or
exchangeable for shares which are entitled to vote for the election of directors
including any options or rights to purchase such shares or securities.
Notwithstanding anything herein to the contrary, with respect to any Award that
is subject to and not exempt from Section 409A of the Code, an event specified
above shall constitute a Change of Control for purposes accelerating the
settlement or payment date of any such Award only if it also constitutes a
change in the ownership or effective control of the Company, or a change in the
ownership of a substantial portion of the assets of the Company, each as
determined pursuant to Treasury Regulation section 1.409A-3(i)(5).
(j) "Code" means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and any applicable regulations promulgated thereunder.
(k) "Continuing Director" means either:
(i) an individual who is a member of the Board on the date of the relevant Award
Agreement; or
(ii) an individual who becomes a member of the Board, subsequent to the date of
the relevant Award Agreement, with the agreement of at least a majority of the
Continuing Directors who are members of the Board on the date that the
individual became a member of the Board.
(l) "Covered Employee" means a Participant who is:
(i) a "covered employee" within the meaning of Code Section 162(m)(3), or any
successor provision thereto; or

2

--------------------------------------------------------------------------------




(ii) expected by the Administrator to be the recipient of compensation (other
than "qualified performance based compensation" as defined in Code Section
162(m)) in excess of one million U.S. dollars (US$1,000,000) for the tax year of
the Company with regard to which a deduction in respect of such individual's
Award would not be allowed.
(m) "Employment Agreement" means an employment agreement between a Participant
and the Company or a Subsidiary.
(n) "Exchange Act" means the U.S. Securities Exchange Act of 1934, as amended
from time to time.
(o) "Exercise Price" means the market price of Shares as determined by the
Administrator, which shall not, as long as the Company's securities are listed
on the Toronto Stock Exchange and subject to the requirements in Section 613 of
the TSX Company Manual, be lower than the volume weighted average trading price
of the Shares on the Toronto Stock Exchange for the five (5) completed Trading
Days immediately preceding the Award Date. Notwithstanding the foregoing, if an
ISO is granted to a Participant who, immediately before the grant of the ISO,
beneficially owns stock representing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or its parent or
subsidiary corporations, the Exercise Price shall be at least one hundred ten
percent (110%) of the market price as determined by the Administrator on the
Award Date. Any conversion of the exercise price from Canadian dollars to U.S.
dollars or from U.S. dollars to Canadian dollars shall be at the noon exchange
rate of the Bank of Canada on the award date.
(p) "Fair Market Value" means the fair market value of Shares, Awards or other
property as determined by the Administrator or under procedures established by
the Administrator.
(q) "Incentive Stock Option" or "ISO" means any Option intended to be and
designated as an incentive stock option within the meaning of Code Section 422
or any successor provision thereto.
(r) "Insider" has the meaning attributed to that term in Interpretation Section
1 of the Securities Act (Ontario) and includes, without limitation, officers and
directors of the Company.
(s) "162(m) Award" means an Award granted hereunder that is intended to qualify
as "performance-based compensation" under Code Section 162(m).
(t) "Option" means a right, granted to a Participant under Section 6(b) hereof,
to purchase Shares at a specified price during specified time periods.
(u) "Other Share-Based Awards" means Awards granted to a Participant under
Section 6(g) hereof.
(v) "Participant" means an individual who has received an Award under the Plan.
(w) "Performance Share Unit Award" means a right, granted to a Participant under
Section 6(e) hereof, to receive Awards based upon performance criteria specified
by the Administrator.
(x) "Person" has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof; however, a Person does
not include:
(i) the Company or any of its Affiliates;
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates;
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities; or
(iv) a corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportion as their ownership of Shares.
(y) "Preexisting Plan" means the Thompson Creek Metals Company Inc. Amended
Incentive Stock Option Plan, effective as of May 10, 2007.
(z) "Qualified Member" means a member of the Administrator who is a
"non-employee director" within the meaning of Rule 16b-3(b)(3) under the
Exchange Act and an "outside director" within the meaning of Regulation 1.162-27
under Code Section 162(m).
(aa) "Qualifying Performance Criteria" means the criteria set forth in Section 7
hereof.
(bb) "Restricted Shares" means Shares, granted to a Participant under Section
6(d) hereof, that are subject to certain restrictions and to a risk of
forfeiture.
(cc) "Restricted Share Unit" means a right, granted to a Participant under
Section 6(e) hereof, to receive Shares, cash or a combination thereof at the end
of a specified restricted period.
(dd) "Securities Act" means the U.S. Securities Act of 1933, as amended from
time to time.
(ee) "Shares" means common shares of the Company.

3

--------------------------------------------------------------------------------




(ff) "Share Appreciation Right" or "SAR" means a right granted to a Participant
under Section 6(c) hereof.
(gg) "Subsidiary" means any entity during any period of which the Company owns
or controls more than fifty percent (50%) of:
(i) the outstanding capital stock; or
(ii) the combined voting power of all classes of stock.
(hh) "Trading Day" means a day on which the Toronto Stock Exchange is open for
trading.
3. ADMINISTRATION.
(a) The Plan will be administered by the Administrator, which has full and final
authority, in each case subject to and consistent with the provisions of the
Plan, to:
(i) select eligible persons to become Participants;
(ii) grant Awards subject to Board approval (except in the case of 162(m)
Awards, which shall be granted and administered by the Administrator, subject to
ratification by the Board);
(iii) determine the type, number and other terms and conditions of, and all
other matters relating to, Awards;
(iv) prescribe Award Agreements (which need not be identical for each
Participant);
(v) establish, amend, and rescind appropriate rules and regulations for the
administration of the Plan;
(vi) determine the form in which tax withholding under Section 12 of this Plan
will be made;
(vii) construe and interpret the Plan and Award Agreements and correct defects,
supply omissions or reconcile inconsistencies therein; and
(viii) make all other decisions and determinations as the Administrator may deem
necessary or advisable for the administration of the Plan.
(b) At any time that a member of the Administrator is not a Qualified Member,
any action of the Administrator relating to an Award granted or to be granted to
a Participant who is then subject to Section 16 of the Exchange Act in respect
of the Company, or relating to an Award intended by the Administrator to qualify
as "performance-based compensation" within the meaning of Code Section 162(m)
and regulations thereunder, may be taken by a subcommittee, designated by the
Administrator, composed solely of two or more Qualified Members. Such action,
authorized by such a subcommittee, shall be the action of the Administrator for
purposes of the Plan.
(c) Except to the extent prohibited by applicable law or the applicable rules of
a stock exchange, the Administrator may allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it. Any such allocation or delegation may be revoked by the
Administrator at any time.
(d) The senior officers of the Company are authorized and directed to do all
things and execute and deliver all instruments, undertakings and applications as
they in their absolute discretion consider necessary for the implementation of
the Plan. The Board, the Committee, and each member thereof will be entitled to,
in good faith, rely or act upon any report or other information furnished to him
or her by any officer or employee of the Company or any Subsidiary, the
Company's independent auditors, consultants or any other agents assisting in the
administration of the Plan. The Board, the Committee, members thereof, and any
officer or employee of the Company or any Subsidiary thereof acting at the
direction or on behalf of the Board or the Committee will not be personally
liable for any action or determination taken or made in good faith with respect
to the Plan, and will, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action or determination.
4. NUMBER OF SHARES SUBJECT TO PLAN AWARDS.
(a) Aggregate Limits. Subject to adjustment as provided in Section 10 hereof,
the maximum aggregate number of Shares available for issuance in connection with
Awards under the Plan shall not exceed 12,761,776 Shares. Any Shares delivered
under the Plan may consist, in whole or in part, of authorized and unissued
Shares, treasury Shares or Shares acquired by the Company.
(b) Issuance of Shares.
(i) For purposes of Section 4(a) hereof, the aggregate number of Shares issued
under the Plan at any time shall equal only the number of Shares actually issued
upon exercise or settlement of an Award, and Shares subject to Awards that have
been canceled, expired, forfeited or otherwise not issued under an Award and
Shares subject to Awards settled in cash shall not count as Shares issued under
the Plan.
(ii) Shares that were subject to an Award that are withheld by the Company to
pay the exercise price and/or withholding taxes related to the Award and Shares
that were subject to a stock-settled SAR and were not issued upon

4

--------------------------------------------------------------------------------




the net settlement or net exercise of such SAR will be added back to the
aggregate number of Shares available for issuance.
(c) Award Limits. The total number of Shares issuable to Insiders, at any time,
or issued to Insiders within any one year period, under all security-based
compensation arrangements of the Company cannot exceed 10% of the Company's
total issued and outstanding Shares. The total number of Shares issuable under
the Plan, at any time, to non-employee directors as a group, shall not exceed
0.5% of the Company's total issued and outstanding Shares at the time of the
grant. The total number of Shares issuable as Incentive Stock Options shall not
exceed 12,761,776 Shares.
5. PARTICIPATION. Any person who is a director, officer or employee or other
service provider or consultant of the Company or of any Subsidiary shall be
eligible for selection by the Administrator for the grant of Awards hereunder.
The Administrator will determine which of the foregoing individuals are eligible
to receive Awards under this Plan, including the type and amount of any Award.
The Administrator's decision to grant an Award to an individual in any
particular year does not require the Administrator to designate such person to
receive an Award in any other year or to receive the same type or amount of
Award granted to the Participant or any other Participant in any year.
6. TERMS AND CONDITIONS OF AWARDS. All Awards will be evidenced by a written
agreement between the Company and the Participant setting forth the specific
terms of the Award (an "Award Agreement"). Such terms and conditions shall
include the following, as well as such other provisions, not inconsistent with
the Plan, as may be deemed advisable by the Administrator:
(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Administrator may impose on any Award or the
exercise thereof, at the Award Date or thereafter, such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the
Administrator shall determine, including terms requiring forfeiture of Awards in
the event of termination of employment or service by the Participant or
violation of restrictive covenants, such as non-competition and non-solicitation
covenants. The Administrator shall retain full power and discretion to
accelerate, waive or modify, at any time, any term or condition of an Award that
is not mandatory under the Plan; provided, however, that the Administrator shall
not have any discretion to accelerate, waive or modify any term or condition of
an Award that is intended to qualify as a 162(m) Award.
(b) Options. The Administrator is authorized to grant Options to Participants on
the following terms and conditions:
(i) Exercise Price. The exercise price of Shares purchasable under an Option
shall be determined by the Administrator, but in any event shall not be less
than the Exercise Price.
(ii) Time and Method of Exercise. The Administrator shall determine the time or
times at which or the circumstances under which an Option may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the methods by which such exercise price may be
paid or deemed to be paid, the form of such payment, including, without
limitation, cash, Shares or a combination thereof and the methods by or forms in
which Shares will be delivered or deemed to be delivered to Participants. In no
event may an Option remain exercisable more than ten (10) years following the
Award Date. To the extent that the Administrator permits the use of a "cashless
exercise" to exercise any Option, the Administrator may designate a securities
brokerage firm or firms through which all such exercises must be effected.
Notwithstanding anything contained herein to the contrary, in no event will the
Plan permit a "reload feature," in which replacement stock options are issued to
any Participant in exchange for stock held by that Participant upon exercise of
an Option.
(iii) ISOs. To the extent required by Code Section 422, if the aggregate Fair
Market Value (determined as of the Award Date) of Shares with respect to which
ISOs are exercisable for the first time by a Participant during any calendar
year (under this Plan and all other plans of the Company and its Subsidiaries)
exceeds one hundred thousand U.S. dollars (US$100,000), the Options or portions
thereof which exceed such limit (according to the order in which they were
granted) shall be treated as a nonqualified stock option. The terms of any ISO
granted under the Plan shall comply in all respects with the provisions of Code
Section 422. Unless otherwise determined by the Administrator, no term of the
Plan relating to ISOs (including any SAR in tandem therewith) shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be exercised, so as to disqualify either the Plan or any ISO
under Code Section 422.
(iv) No Repricing. Other than in connection with a change in the Company's
capitalization (as described in Section 10), the Company shall not, without
shareholder approval, (i) reduce the exercise price of an Option, (ii) exchange
an Option for cash, another Award or a new Option with a lower exercise price or
(iii) otherwise reprice such Option.
(c) Share Appreciation Rights. The Administrator is authorized to grant SARs to
Participants on the following terms and conditions:
(i) Right to Payment. A SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of:

5

--------------------------------------------------------------------------------




(1) the Fair Market Value of one Share on the date of exercise over
(2) the Fair Market Value of the SAR on the Award Date, as determined by the
Administrator.
(ii) Other Terms. The Administrator shall determine at the Award Date or
thereafter, the time or times at which and the circumstances under which a SAR
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the method of exercise,
method of settlement, form of consideration payable in settlement, method by or
forms in which Shares will be delivered or deemed to be delivered to
Participants, whether or not a SAR shall be in tandem or in combination with any
other Award, and any other terms and conditions of any SAR. SARs may be either
freestanding or in tandem with other Awards.
(iii) No Repricing. Other than in connection with a change in the Company's
capitalization (as described in Section 10), the Company shall not, without
shareholder approval, (i) reduce the exercise price of an SAR, (ii) exchange an
SAR for cash, another Award or a new SAR with a lower exercise price or (iii)
otherwise reprice such SAR.
(d) Restricted Shares. The Administrator is authorized to grant Restricted
Shares to Participants on the following terms and conditions:
(i) Grant and Restrictions. Restricted Shares shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Administrator may impose, which restrictions may lapse separately or
in combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise, as the Administrator may determine on the Award Date
or thereafter. Except to the extent otherwise provided in any Award Agreement
relating to the Restricted Shares, a Participant granted Restricted Shares shall
have all of the rights of a shareholder, including the right to vote the
Restricted Shares and the right to receive dividends thereon (subject to any
mandatory reinvestment or other requirement imposed by the Administrator).
During the restricted period applicable to the Restricted Shares, the Restricted
Shares may not be sold, transferred, pledged, hypothecated, margined or
otherwise encumbered by the Participant.
(ii) Certificates for Shares. Restricted Shares granted under the Plan may be
evidenced in such manner as the Administrator shall determine. If certificates
representing Restricted Shares are registered in the name of the Participant,
the Administrator may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Shares, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Shares.
(e) Restricted Share Units and Performance Share Units. The Administrator is
authorized to grant Restricted Share Units and Performance Share Units to
Participants, which are rights to receive Shares, cash, or a combination thereof
at the end of a specified restricted period, subject to the following terms and
conditions:
(i) Award and Restrictions. Settlement of an Award of Restricted Share Units or
Performance Share Units shall occur upon expiration of the restricted period
specified for such Restricted Share Units or Performance Share Units by the
Administrator (or, if permitted by the Administrator, at a later date selected
by the Participant in accordance with rules and regulations established by the
Administrator). In addition, Restricted Share Units and Performance Share Units
shall be subject to such restrictions (which may include a risk of forfeiture)
as the Administrator may impose, which restrictions may lapse at the expiration
of the restricted period or at earlier specified times (including based on
achievement of future service requirements (in the case of Restricted Share
Units) or the achievement of certain performance goals (in the case of
Performance Share Units)), separately or in combination, in installments or
otherwise, as the Administrator may determine. Restricted Share Units and
Performance Share Units may be satisfied by delivery of Shares, cash equal to
the Fair Market Value of the specified number of Shares covered by the Award, or
a combination thereof, as determined by the Administrator at the Award Date or
thereafter.
(f) Bonus Shares and Awards in Lieu of Obligations. The Administrator is
authorized to grant Shares as a bonus, or to grant Shares or other Awards in
lieu of obligations to pay cash or deliver other property under the Plan or
under other plans or compensatory arrangements, provided that, in the case of
Participants subject to Section 16 of the Exchange Act, the amount of such
grants remains within the discretion of the Administrator to the extent
necessary to ensure that acquisitions of Shares or other Awards are exempt from
liability under Section 16(b) of the Exchange Act. Shares or Awards granted
hereunder shall be subject to such other terms as shall be determined by the
Administrator.
(g) Other Share-Based Awards. The Administrator is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares, as deemed by the Administrator
to be consistent with the purposes of the Plan, including, without limitation,
rights convertible or exchangeable into Shares, purchase rights for Shares,
Awards

6

--------------------------------------------------------------------------------




with value and payment and/or settlement contingent upon performance of the
Company or any other factors designated by the Administrator, and Awards valued
by reference to the value of Shares or the value of securities of or the
performance of specified Subsidiaries. The Administrator shall determine the
terms and conditions of such Awards. Shares delivered pursuant to an Award in
the nature of a purchase right granted under this Section 6(g) shall be
purchased for such consideration, paid for at such times, by such methods, and
in such forms, including, without limitation, cash, Shares or a combination
thereof, as the Administrator shall determine. Cash awards, as an element of or
supplement to any other Award under the Plan, may also be granted pursuant to
this Section 6(g).
(h) Term of Awards. The term of each Award shall be for such period as may be
determined by the Administrator; provided that in no event shall the term of any
Option or SAR exceed a period of ten (10) years (or such shorter term as may be
required in respect of an ISO under Code Section 422).
(i) Form and Timing of Payment under Awards. Subject to the terms of the Plan
and any applicable Award Agreement, payments to be made by the Company or a
Subsidiary upon the exercise of an Award or settlement of an Award may be made
in such forms as the Administrator shall determine, including, without
limitation, cash, Shares, other Awards or other property.
(j) Vesting. Except as provided otherwise in an Award Agreement or an Employment
Agreement, Awards generally will vest over a minimum period of three (3) years
or shall be subject to a performance-based vesting schedule, except in the event
of a Participant's death or disability, or in the event of a Change of Control
or other special circumstances. Except as provided otherwise in an Award
Agreement or an Employment Agreement, Awards as to which either the grant or
vesting is based on the achievement of one or more performance conditions
generally will vest over a minimum period of one year, except in the event of a
Participant's death or disability, or in the event of a Change of Control.
(k) Award Expiration and Forfeitures.
(i) Option Period. Unless otherwise specified in the applicable Award Agreement
or an Employment Agreement, each Option will expire as of the earliest of:
(1) the date on which it is forfeited under the provisions of Section 6(j);
(2) ten (10) years from the Award Date (five (5) years in the case of an ISO
granted to a Participant who, immediately before the grant of the ISO,
beneficially owns stock representing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or its parent or
subsidiary corporations);
(3) in the case of a Participant who is an employee of the Company or a
Subsidiary, three (3) months after the Participant's termination of employment
with the Company and its Subsidiaries and Affiliates for any reason other than
for Cause or death or total and permanent disability;
(4) in the case of a Participant who is a member of the board of directors of
the Company or a Subsidiary or Affiliate, but not an employee of the Company, a
Subsidiary or an Affiliate, three (3) months after the Participant's termination
as a member of the board for any reason other than for Cause or death or total
and permanent disability;
(5) immediately upon the Participant's termination of employment with the
Company and its Subsidiaries and Affiliates or service on a board of directors
of the Company or a Subsidiary or Affiliate for Cause;
(6) twelve (12) months after the Participant's death or total and permanent
disability; or
(7) any other date specified by the Administrator when the Option is granted.
Notwithstanding the foregoing, if at any time the expiry dates of Options set
forth above (with the exception of those noted in subsection (i)(2) above) shall
be determined to occur during a Blackout Period or within 10 business days
following the expiry of a Blackout Period, the expiry date of such Options shall
be deemed to be the date that is the 10th business day following the expiration
of the Blackout Period.
(ii) Forfeiture. Except as provided in subsection (i) above or otherwise
determined by the Administrator, upon termination of employment or termination
of other service to the Company or a Subsidiary during the applicable restricted
period or portion thereof to which vesting or forfeiture conditions apply (as
provided in the applicable Award Agreement), all Restricted Shares, Restricted
Share Units, Performance Share Units, SARs, and any other Awards that are at
that time unvested or otherwise subject to restrictions shall be forfeited and
reacquired by the Company; provided that the Administrator may provide, by rule
or regulation or in any Award Agreement, or may determine in any individual case
in its sole and absolute discretion, that vesting, restrictions, or forfeiture
conditions relating to the Award shall be waived in whole or in part in the

7

--------------------------------------------------------------------------------




event of terminations resulting from specified causes, and the Administrator may
in other cases waive, in its sole and absolute discretion, in whole or in part
the forfeiture of an Award.
7. CODE SECTION 162(m) AWARDS. The following supplemental rules shall apply to
162(m) Awards:
(a) Maximum 162(m) Award. The total number of Shares with respect to any 162(m)
Award that may be granted to any one single Participant in any one calendar year
may not exceed Five Hundred Thousand (500,000) Shares (subject to adjustment as
provided in Section 10 hereof).
(b) Performance Goals. Subject to the terms and conditions of the Plan, the
Administrator may establish performance criteria and level of achievement versus
such criteria that shall determine the number of Shares to be granted, retained,
vested, issued or issuable under or in settlement of or the amount payable
pursuant to an Award, which criteria may be based on Qualifying Performance
Criteria or other standards of financial performance and/or personal performance
evaluations. In addition, the Administrator may specify that an Award or a
portion of an Award is intended to qualify for the Performance-Based Exception
under Section 162(m) of the Code, provided that the performance criteria for
such Award or portion of an Award that is intended by the Administrator to
qualify for the Performance-Based Exception under Section 162(m) of the Code
shall be a measure based on one or more Qualifying Performance Criteria selected
by the Administrator and specified at the time the Award is granted. The
Administrator shall certify the extent to which any Qualifying Performance
Criteria have been satisfied, and the amount payable as a result thereof, prior
to payment, settlement or vesting of any Award that is intended to qualify for
the Performance-Based Exception under Section 162(m) of the Code. The term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance measures, or derivations of such performance measures, either
individually, alternatively or in any combination, described in terms of
objectives that are related to an individual Participant or objectives that are
Company-wide and/or related to operating units, divisions, Subsidiaries,
Affiliates, acquired businesses, minority investments, partnerships, or joint
ventures, and measured either annually or cumulatively over a period of years,
on an absolute basis or relative to a pre-established target, to previous years'
results or to a designated comparator group, in each case as specified by the
Administrator:
(1) meeting specific targets for or growth in:
a. share price (including growth measures and total shareholder return),
b. net sales (dollars or volume),
c. cash flow,
d. operating income,
e. net income after capital costs,
f. net income (before or after taxes)
g. earnings per share,
h. earnings before interest and taxes,
i. earnings before interest, taxes, depreciation and amortization (EBITDA),
j. economic value added (EVA),
k. capital budget, or
l. budget target measures;
(2) return on:
a. net sales,
b. assets or net assets,
c. invested capital,
d. equity, or
e. cash flow;
(3) management of:
a. working capital,
b. expenses,
c. cash flow (including operating cash flow),
d. margins,
e. reserve replacement,
f. resource levels,
g. safety performance, or
h. environmental performance;
(4) meeting specific targets for or growth in:

8

--------------------------------------------------------------------------------




a. productivity (including cash cost per ounce of production),
b. specified product lines,
c. market share,
d. product development,
e. customer service or satisfaction,
f. employee satisfaction,
g. strategic innovation, or
h. acquisitions;
(5) specific personal performance improvement objectives relative to:
a. formal education,
b. executive training,
c. leadership training; or
(6) any other criteria established by the Administrator (but only if such other
criteria are approved by the shareholders).
(c) Shareholder Approval of Performance Goals. The material terms of 162(m)
Awards will be disclosed to and approved by the Company's shareholders prior to
payment, in conformity with the requirements under Code Section 162(m); it being
understood that performance goals set forth in Section 7(b) above shall be
disclosed to and reapproved by the Company's shareholders no later than the
first meeting of shareholders that occurs in the fifth (5th) year following the
year in which the Company's shareholders previously approved the performance
goals (or such other time period as prescribed by Code Section 162(m)). The
rights of a Participant to receive payment under any 162(m) Award shall be
expressly conditioned on obtaining any such approval referred to in this
subsection, to the extent required by Code Section 162(m).
(d) Documentation of Performance Objectives. With respect to any 162(m) Award,
the applicable performance goal(s) shall be set forth in writing no later than
ninety (90) days after commencement of the period to which the performance
goal(s) relate(s) (or, if sooner, before twenty-five percent (25%) of such
period has elapsed) and at a time when achievement of such performance goals is
substantially uncertain. Such writing shall also include the period for
measuring achievement of the performance goals, which shall be no greater than
five (5) consecutive years, as established by the Administrator. Once
established by the Administrator, the performance goals(s) may not be changed to
accelerate the settlement of an Award or to accelerate the lapse or removal of
restrictions with respect to a 162(m) Award that otherwise would be due upon the
attainment of the performance goals(s).
(e) Administrator Certification. Prior to settlement of any 162(m) Award, the
Administrator shall certify in writing that the applicable performance goals(s)
and any other material terms of the Award were in fact satisfied. For purposes
of this Section 7(e), approved minutes of the Administrator shall be adequate
written certification.
(f) Negative Discretion. Except as expressly provided for in an employment
agreement between the Company and a Participant, the Administrator may reduce,
but may not increase, the number of Shares deliverable or the amount payable
under any 162(m) Award after the applicable performance goals are satisfied.
(g) Status of Performance Share Unit Awards under Code Section 162(m). It is the
intent of the Company that Performance Share Unit Awards under Section 6(e)
granted to persons who are designated by the Administrator as likely to be
Covered Employees within the meaning of Code Section 162(m) and regulations
thereunder (including Regulation 1.162-27 and successor regulations thereto)
shall, if so designated by the Administrator, constitute "performance-based
compensation" within the meaning of Code Section 162(m) and regulations
thereunder. Accordingly, the terms of Section 6(e) shall be interpreted in a
manner consistent with Code Section 162(m) and regulations thereunder. The
foregoing notwithstanding, because the Administrator cannot determine with
certainty whether a given Participant will be a Covered Employee with respect to
a fiscal year that has not yet been completed, the term Covered Employee as used
herein shall mean only a person designated by the Administrator, at the time of
the Award Date, as likely to be a Covered Employee with respect to that fiscal
year. If any provision of the Plan as in effect on the date of adoption or any
agreements relating to Performance Share Unit Awards that are designated as
intended to comply with Code Section 162(m) does not comply or is inconsistent
with the requirements of Code Section 162(m) or regulations thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements.
(h) Extraordinary Events. To the extent provided for by the Administrator at the
time an Award is granted, the Administrator shall appropriately adjust any
evaluation of performance under a Qualifying Performance Criteria to account for
any of the following events that occurs during a performance period: (a) asset
write downs; (b) litigation or claim judgments or settlements; (c) the effect of
changes in tax law, accounting principles or other such laws or provisions
affecting reported results; (d) accruals for reorganization and restructuring
programs; and (e) any

9

--------------------------------------------------------------------------------




extraordinary, non-recurring or other unusual items, either as described in
Accounting Principles Board Opinion No. 30 or in management's discussion and
analysis of financial condition and results of operations appearing in the
Company's annual report to shareholders for the applicable year.
8. CHANGE OF CONTROL.
(a) Except as otherwise provided in any applicable Award Agreement, in the event
of a Change of Control, the Administrator may determine, in its sole and
absolute discretion, that any of the following may occur:
(i) any or all outstanding Awards may be assumed, converted or replaced by the
successor or acquiring corporation (if any), which assumption, conversion or
replacement will be binding on all Participants;
(ii) the successor or acquiring corporation may substitute equivalent awards or
provide substantially similar consideration, shares or other property subject to
repurchase restrictions and other provisions no less favorable to the
Participant than those which applied to such outstanding Awards immediately
prior to such Change of Control; or
(iii) the vesting and settlement of the Awards may be accelerated.
(b) Except as otherwise provided in any applicable Award Agreement, or as
otherwise determined by the Administrator, in the event such successor or
acquiring corporation (if any) refuses to assume, convert, replace or substitute
Awards, as provided above, the vesting and settlement of all Awards shall be
accelerated.
(c) Subject to any greater rights granted to Participants under the foregoing
provisions of this Section 8, in the event of the occurrence of any Change of
Control, any outstanding Awards will be treated as provided in the applicable
agreement or plan of merger, consolidation, dissolution, liquidation or sale of
assets.
9. CONDITIONS UPON ISSUANCE OF SHARES.
(a) A Participant will have none of the rights of a shareholder (including, but
not limited to, the right to receive dividends or other distributions from the
Company, voting rights, or rights under any rights offering) until such time as
such Shares have been recorded on the Company's official shareholder records as
having been issued to the Participant.
(b) No Shares shall be issued under this Plan or pursuant to any Award Agreement
until and unless the issuance and delivery of such Shares pursuant thereto shall
comply with all relevant provisions of law, including, without limitation, the
Securities Act, the Exchange Act, Canadian securities laws, the rules and
regulations promulgated thereunder, and the rules of any stock exchange having
jurisdiction over the securities of the Company.
(c) The Company may, to the extent deemed necessary or advisable by the
Administrator, postpone the issuance or delivery of Shares until completion of
such registration or qualification of such Shares or other required action under
any federal or state law, rule or regulation, listing or other required action
with respect to any stock exchange or automated quotation system upon which the
Shares or other securities of the Company are listed or quoted, or compliance
with any other obligation of the Company, as the Administrator may consider
appropriate, and may require any Participant to make such representations,
furnish such information and comply with or be subject to such other conditions
as it may consider appropriate in connection with the issuance or delivery of
Shares in compliance with applicable laws, rules, and regulations, listing
requirements, or other obligations.
10. RECAPITALIZATION. If there are any stock splits, stock dividends,
recapitalizations, consolidations or mergers while any Awards are outstanding,
an equitable adjustment will be made to the number and valuation of such Award.
11. SECTION 16 LIMITATIONS. It is the intent of the Company that the grant of
any Awards to a Participant who is subject to Section 16 of the Exchange Act
shall be exempt from Section 16 thereof pursuant to an applicable exemption.
Accordingly, if any provision of this Plan or any Award Agreement does not
comply with the requirements of SEC Rule 16b-3 as then applicable to any such
transaction, such provision shall be construed or deemed amended to the extent
necessary to conform to the applicable requirements of Rule 16b-3 so that such
Participant shall avoid liability under Section 16(b).
12. WITHHOLDING TAXES. The Administrator may, in its sole and absolute
discretion and subject to such rules as it may adopt, permit or require a
Participant to pay all or a portion of the federal, state and local taxes,
including FICA and Medicare withholding tax, arising in connection with the
settlement of any Award by withholding Shares settled pursuant to an Award
hereunder or withholding payroll or other amounts payable to the Participant.
This authority includes the authority to withhold or receive Shares or other
property and to make cash payments in respect thereof in satisfaction of a
Participant's tax obligations, either on a mandatory or elective basis in the
sole and absolute discretion of the Administrator.
13. TRANSFER RESTRICTIONS. No Award may be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance or garnishment by creditors of the Participant, except by will or by
the laws of descent and distribution. However, the Administrator may allow the
transfer of Awards (other than Incentive Stock Options and Share Appreciation
Rights granted in tandem with such Options) to persons or to a trust or
partnership designated by a Participant.

10

--------------------------------------------------------------------------------




14. CONSTRUCTION. The Administrator shall administer, construe, interpret and
exercise discretion under the Plan, each Award, and each Award Agreement in a
manner that is consistent and in compliance with a reasonable, good faith
interpretation of all applicable laws and that avoids (to the extent
practicable) the classification of any Award as "deferred
compensation" for purposes of Code Section 409A, as determined by the
Administrator, or, if an Award is subject to Code Section 409A, in a manner that
complies with Code Section 409A.
15. NO RIGHT TO PARTICIPATION OR EMPLOYMENT. No person, even though eligible
pursuant to Section 5, shall have a right to be selected as a Participant, or,
having been so selected, to be selected again for additional Award grants.
Nothing in the Plan or any Award shall confer on any Participant a right to
remain an employee of the Company (or any subsidiary) or interfere with or limit
in any way the right of the Company (or any subsidiary) to terminate the
Participant's employment or service as a director or consultant at any time.
16. EXCLUSION OF PAYMENTS FROM EMPLOYEE BENEFITS. No payments or Awards under
the Plan will be included as compensation for the purpose of determining any
retirement income, profit sharing, severance, life insurance or any other
benefit.
17. SEVERABILITY. If any term or condition of the Plan shall be invalid or
unenforceable to any extent or in any application, then the remainder of the
Plan, with the exception of such invalid or unenforceable provision, shall not
be affected thereby and shall continue in effect and application to its fullest
extent. If, however, the Company determines in its sole and absolute discretion
that any term or condition of the Plan which is invalid or unenforceable is
material to the interests of the Company, the Company may declare the Plan null
and void in its entirety.
18. TERMINATION AND AMENDMENT OF THE PLAN.
(a) The Board may terminate, amend or modify this Plan or any Award Agreement at
any time. Changes to the Plan will be recommended by the Administrator and will
require full Board approval. The termination of the Plan shall not affect rights
and obligations theretofore granted and then in effect. No termination,
modification or amendment of the Plan or any Award shall alter or impair the
rights of a Participant without the Participant's written consent, unless such
modification or amendment is made in order to comply with any law or regulation
applicable to the Plan or is required to avoid any penalties or excise taxes
relating to such laws or regulations.
(b) No amendment shall be effective without shareholder approval if such
amendment has the effect of (i) changing the class of individuals eligible to
become Participants under Section 5 hereof, (ii) increasing the amount of Shares
under Section 4 hereof or the amount thereunder to Insiders, (iii) revising the
per Share value or Exercise Price listed in an Award Agreement or otherwise
repricing or canceling and substituting a new Award with an Exercise Price lower
than as listed in the initial Award Agreement, unless such revision is due to a
bona fide calculation error; (iv) extending the performance or restricted period
in any Award Agreement; (v) extending the term of Options held by Insiders, (vi)
revising Section 18(a) or (b); (vii) violating any applicable law or the
applicable rules or policies of a stock exchange; or (viii) any amendment that
allows for the reduction of the exercise price or the cancellation and reissue
of options held by non-insiders; (ix) any amendment that allows for the
extension of the terms of Options held by non-insiders beyond the original
expiry date; (x) any amendment to the eligible participants that may increase
limits imposed on non-employee director participation; (xi) any amendment that
permits Options to be transferable or assignable other than for normal estate
settlement purposes; or (xii) any amendment to amend the Plan's amendment
provision.
(c) Except as otherwise set out below, the Board will seek shareholder and
regulatory approval for any amendments to the Plan. The Board may suspend or
discontinue the Plan at any time without first obtaining shareholder approval,
provided that, without the consent of a Participant, such suspension or
discontinuance may not in any manner adversely affect such Participant's rights
under the Plan. The Board may, subject to receipt of requisite regulatory
approval, where required, and without further shareholder approval, in its
discretion make the following amendments to the Plan:
(i) amending typographical, clerical and grammatical errors;
(ii) reflecting changes to applicable securities laws; and
(iii) ensuring that the Shares issued under the Plan will comply with any
provisions respecting income tax and other laws in force in any country or
jurisdiction of which a Participant may from time to time be resident or a
citizen.
Notwithstanding the foregoing, the Company will obtain requisite shareholder
approval in respect of amendments to the Plan to the extent such approval is
required by any applicable laws or regulations.
(d) In the event the Plan or any Award issued hereunder fails to meet the
applicable requirements of Code Section 409A, then the Plan and the applicable
Award Agreement shall be deemed to be modified (and shall otherwise be amended
by the Administrator, in its sole and absolute discretion), to the limited
extent necessary to satisfy the requirements of Code Section 409A and the
regulations thereunder.

11

--------------------------------------------------------------------------------




19. APPLICABLE LAW. This Plan shall be interpreted and construed in accordance
with the laws of the State of Colorado without giving effect to its conflict or
choice of law rules or principles that might otherwise refer construction or
interpretation of this Plan to the substantive law of another jurisdiction.
20. AWARDS UNDER PREEXISTING PLAN. Upon approval of the Plan by the Company's
shareholders, no further awards shall be granted under the Preexisting Plan.
21. COMPENSATION RECOUPMENT POLICY. Subject to the terms and conditions of the
Plan, the Administrator may provide at the time an Award is granted that any
Participant and/or any Award, including any Shares subject to an Award, is
subject to any recovery, recoupment, clawback and/or other forfeiture policy
maintained by the Company from time to time.
22. UNFUNDED PLAN. The Plan is intended to be an unfunded plan. The Company
shall not be required to establish or fund any special or separate account or to
make any other segregation of assets to assure the payment of any Award under
the Plan. Participants are and shall at all times be general creditors of the
Company with respect to their Awards. If the Administrator or the Company
chooses to set aside funds in a trust or otherwise for the payment of Awards
under the Plan, such funds shall at all times be subject to the claims of the
creditors of the Company in the event of its bankruptcy or insolvency.
23. SUCCESSORS. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
24. NO LIABILITY OF THE COMPANY. The Company and any Subsidiary which is in
existence or hereafter comes into existence shall not be liable to a Participant
or any other person as to: (i) the non-issuance or sale of Shares as to which
the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company's counsel to be necessary to
the lawful issuance and sale of any Shares hereunder; and (ii) any tax
consequence expected, but not realized, by any Participant or other person due
to the receipt, exercise or settlement of any Award granted hereunder.
25. NON-EXCLUSIVITY OF THE PLAN. Neither the adoption of the Plan by the Board
nor the submission of the Plan to the shareholders of the Company for approval
shall be construed as creating any limitations on the power of the Board or any
committee thereof to adopt such other incentive arrangements as it or they may
deem desirable, including without limitation, the granting of restricted stock
or stock options otherwise than under the Plan, and such arrangements may be
either generally applicable or applicable only in specific cases.
26. EFFECTIVE DATE AND DURATION OF PLAN. The Plan, prior to its amendment and
restatement, was originally effective as of May 6, 2010. The Plan, as amended
and restated, is effective as of May 13, 2014, subject to shareholder approval.
The Plan shall remain in full force and effect from the date of shareholder
approval hereof and from year to year thereafter until amended or terminated in
accordance with Section 18 and for so long thereafter as Awards remain
outstanding in favor of any Participant.

12